                            THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA, and
STATE OF NEW MEXICO, ex rel.
JOSE HERNANDEZ-GIL, DMD,
Relator

               Plaintiff,

v.                                                                 No. Civ. 13-1141 JH/KBM


DENTAL DREAMS, LLC A/K/A DENTAL
EXPERTS, LLC, an Illinois limited liability
company, SAMEERA TASNIM HUSSAIN,
DMD, individually and as an organization
agent, DENTAL DREAMS, LLC, a New
Mexico limited liability company, FAMILY
SMILES, LLC, a New Mexico limited
liability company, FRANK VON
WESTERNHAGEN, DDS, individually and
as an organization agent, KOS SERVICES,
LLC, an Illinois limited liability company, and
KHURRAM HUSSAIN, ESQ., individually
And as an organization agent,

               Defendants.


                            MEMORANDUM OPINION AND ORDER

       This matter is before the Court on an issue that it previously reserved ruling on in

Defendants’ Motion for Summary Judgment and Memorandum in Support (ECF No. 112), and in

which the parties briefed the issue in Relator’s Memorandum Regarding Waiver of Joint Employer

Argument (ECF No. 161) and in Defendants’ Brief on the Issue of Waiver (ECF No. 162). The

Court, having considered the motion, the briefs, the evidence, the law, and otherwise being fully

advised, will deny Defendants’ request for an order granting summary judgment to Dental Dreams,
LLC, a.k.a Dental Experts, LLC (“Dental Experts”) on Counts 13-15 and 19-21 and for an order

granting summary judgment to KOS Services, LLC, (“KOS”) on Counts 13-21, and will allow a

jury to consider the claims.

   I.      BACKGROUND

        In a Memorandum Opinion and Order, this Court granted in part and denied in part

Defendants’ Motion to Partially Dismiss Amended Complaint and to Strike (ECF No. 57). As

relevant here, the Court denied Defendants’ request to dismiss Counts 13-15 and 19-21 against

Defendant Dental Experts under Rule 12(b)(6) and denied Defendants’ request to dismiss Counts

13-21 against Defendant KOS under Rule 12(b)(6). Mem. Op. and Order 53, ECF No. 141. The

Court applied the joint employer and single-employer tests and in doing so reasoned:

        as to Dental Dreams a.k.a. Dental Experts and KOS Services, the allegations state
        a claim to survive Rule 12(b)(6) or Rule 12(c) dismissal. The allegations indicate
        that Dental Dreams a.k.a. Dental Experts and KOS had a high degree of
        interrelatedness in the day-to-day operations for administrative purposes dealing
        with employees of Family Smiles. See, e.g., Verified Am. Compl. ¶ 107 (alleging
        Plaintiff received email from Abby Heckler containing attachments with a “new
        hire” packet of materials, the attachment of which was entitled
        “DentalDreamsNewEmployee.doc,” email listed her as agent of KOS and Dental
        Experts, email contained Form I-9, Employment Eligibility Verification, which was
        partially filled out identifying “Juliette Boyce” from “HR” from “KOS Services
        LLC” in the employer block); ¶ 108, ECF No. 52 (alleging dentist called Plaintiff
        on behalf of “Dental Dreams” and spoke to him about the company’s general
        practice); ¶ 174 (Plaintiff exchanged emails with Mubeena Nurani about his work
        schedule, and her signature block indicated she represented KOS and Dental
        Experts); ¶ 177 (Plaintiff exchanged email concerning his complaint about amount
        of his paycheck with Christine Benesa at KOS), ECF No. 52.

                Significantly, the Employment Agreement between Plaintiff states it is
        between him and “Family Smiles” as well as “its parent” and “affiliate.”
        Employment Agreement 1, ECF No. 52-1. The agreement itself thereafter sets forth
        the duties of “FSL,” which is expressly the collective term for Family Smiles, its
        parent, its affiliate, etc. Id. The allegations indicate that both Dental Dreams a.k.a.
        Dental Experts, LLC, and KOS Services, Inc., had centralized control of labor
        relations, common management, and common ownership. The allegations also
        suggest that those entities shared or co-determined matters governing the essential
        terms and conditions of Plaintiff’s employment. The Court will therefore not

                                                  2
       dismiss at this time the claims against those two entities.

               However, as discussed above, the Court is not convinced that Plaintiff has
       satisfied his burden on summary judgment to keep Dental Dreams a.k.a. Dental
       Experts, LLC, and KOS Services, LLC, in the case. The Court will take up
       argument on this waiver issue at the Call of the Calendar on April 5, 2018.

Id. at 47-48.

       The Court, in the same Memorandum Opinion and Order, considered Defendants’ motion

for summary judgment, including their argument that Plaintiff’s discrimination and retaliation

claims against Defendants other than Family Smiles should be dismissed because the record was

devoid of evidence to support veil piercing. See id. at 39-40. The Court then explained:

       Plaintiff states in his summary judgment response that he continues to assert
       liability against Family Smiles, Khurram Hussain, Dental Dreams a.k.a. Dental
       Experts, LLC, and KOS Services, LLC, for his various retaliation claims and
       against Family Smiles, Khurram Hussain, and KOS Services for his ADA and Title
       VII discrimination claims. See Pl.s Resp. 18 n.2, ECF No. 123. Plaintiff, however,
       failed to address in his response to the summary judgment motion the arguments
       Defendants made that the record is devoid of evidence to support veil-piercing.
       Plaintiff did not cite to specific evidence in the summary judgment record to support
       his theories of liability for entities other than Family Smiles. Nor did Plaintiff
       expressly incorporate arguments he made in his response to Defendants’ motion to
       dismiss.

               Plaintiff nevertheless sets forth in his response to Defendants’ motion to
       dismiss the theories of liability upon which he relies. As discussed infra, the Court
       finds that the claims against Dental Dreams, LLC a.k.a. Dental Experts, LLC, an
       Illinois limited liability company, and KOS Services, LLC, will survive Rule
       12(b)(6) dismissal, but the claims against Defendant Khurram Hussain will be
       dismissed under Rule 12(b)(6). The Court thus needs to determine whether claims
       against Dental Dreams, LLC a.k.a. Dental Experts, LLC, an Illinois limited liability
       company, and KOS Services, LLC, survive summary judgment or whether Plaintiff
       waived them.

               In the response to the motion to dismiss, Plaintiff relies on numerous
       paragraphs of his Verified Amended Complaint that were sworn to by Dr.
       Hernandez-Gil, see Verification, ECF No. 52 at 124 of 125. Consequently, the
       record contains arguments on the issue of veil-piercing using potentially admissible
       evidence on summary judgment (that to which Plaintiff has personal knowledge).
       Nevertheless, since the filing of the briefing on the motion to dismiss, discovery
       has proceeded, and Defendants re-briefed the issues on summary judgment. Issues

                                                 3
         of fairness to Defendants are at play as to whether the Court should consider
         arguments and evidence in separate briefing that were not incorporated into the
         summary judgment briefing. Generally, when Defendants raise an argument of lack
         of evidence on summary judgment, it is Plaintiff’s burden on summary judgment
         to set forth the admissible evidence it wishes the Court to consider.

                 The Court would like to hear arguments from the parties regarding whether
         Plaintiff has waived his claims of liability so that summary judgment should be
         granted to Dental Dreams a.k.a. Dental Experts, LLC, an Illinois limited liability
         company, and KOS Services, LLC, on the remaining claims against them. See Fed.
         R. Civ. P. 56(e) (providing options for court when party fails to properly address
         another party’s assertion of fact, including opportunity to support or address fact).
         The Court will consider arguments on this limited issue of waiver at the Call of the
         Calendar hearing already currently scheduled for Thursday, April 5, 2018, at 1:30
         p.m. Given that this Memorandum Opinion and Order resolves most of the issues
         of the pending motions, the Court will grant the Joint Motion for Hearing and for
         Oral Argument on pending Motions (ECF No. 136) only in part to permit argument
         at the Call of the Calendar on the outstanding issues remaining for trial and not
         resolved by the entry of this order.

Id. at 40-41.

         The Call of the Calendar was subsequently vacated when the parties moved to continue the

trial. The Court then ordered the parties to submit simultaneous briefs on the issue of waiver. This

opinion addresses the issue left open after the Court’s Memorandum Opinion and Order (ECF No.

141).

   II.      LEGAL ANALYSIS

         “Plaintiff concedes that, in his summary judgment response, he did not expressly cite to

specific evidence in the summary judgment record to support his joint employer claims against

Dental Dreams, LLC, a.k.a Dental Experts, LLC and KOS Services, LLC.” Relator’s Mem. 3, ECF

No. 161. Relator nonetheless argues that the Court should not consider his arguments in support

of those claims waived because he briefed the integrated enterprise theory of liability, including

the joint employer test, in his response to the motion to dismiss, which the Court considered at the

same time as the summary judgment motion. Relator asserts that he made the testimony in his



                                                  4
Verified Amended Complaint part of the record, including many of the facts cited in support of

his joint employer arguments. He additionally argues that under Rule 56(c)(3), the Court may

consider other materials in the record not cited by either party. Relator contends that the undisputed

facts in Defendants’ own submissions provide enough facts to estop Defendants from arguing they

are entitled to summary judgment. Finally, Relator contends that he should be sua sponte awarded

summary judgment on his joint employer claims.

       Although Relator acknowledges his failure to respond in his summary judgment response

to Defendants’ arguments seeking summary judgment against Dental Experts and KOS for claims

relying on a veil-piercing theory of liability, Relator made those arguments in his response to the

motion to dismiss, relying on a Verified Amended Complaint. The motion to dismiss was pending

before the Court at the time it examined the motion for summary judgment. This case is thus not

one in which the non-moving party had no evidence or argument in the record to refute summary

judgment. Accordingly, based on the record, the Court finds it should not consider Relator’s

silence in his response to the summary judgment as conceding the arguments he had made in

response to the then-pending motion to dismiss.

       Moreover, the purpose of summary judgment is to weed out claims for which there is no

genuine issue as to any material fact and the moving party is entitled to judgment as a matter of

law. See Fed. R. Civ. P. 56(a). Based on the record before the Court, there are facts, construed in

Relator’s favor, which a jury could find support the theory of liability against Dental Experts and

KOS. The Court agrees with Relator that finding that he waived his arguments would be an overly

technical application of the rules and not in keeping with the purpose of summary judgment. The

Court will therefore deny summary judgment to Dental Experts on Counts 13-15 and 19-21 and

deny summary judgment to KOS on Counts 13-21, and allow a jury to consider those claims.



                                                  5
Finally, the Court rejects Relator’s argument that he is entitled to summary judgment on his joint

employer claims.

       IT IS THEREFORE ORDERED that Defendants’ request, set forth in their Motion for

Summary Judgment and Memorandum in Support (ECF No. 112) and in Defendants’ Brief on the

Issue of Waiver (ECF No. 162), for an order granting summary judgment to Dental Dreams, LLC,

a.k.a Dental Experts, LLC on Counts 13-15 and 19-21 and for an order granting summary judgment

to KOS Services, LLC, on Counts 13-21 is DENIED.




                                                    ___________________________________
                                                    UNITED STATES DISTRICT JUDGE




                                                6
